Citation Nr: 0205162	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  94-07 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Preston T. Younkins, Attorney 
at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from December 15, 
1967 to May 3, 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a 1992 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for a psychiatric 
disability.  The veteran subsequently perfected this appeal.

In September 1996, the Board determined that new and material 
evidence sufficient to reopen the veteran's claim had not 
been submitted and the appeal was denied.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court) and subsequently, the parties 
filed a joint motion to remand the appeal to the Board.  By 
Order dated October 9, 1998, the motion was granted.

In June 1999, a hearing was held before a former Board 
Member.

In June 2000, the Board determined that new and material 
evidence had been submitted and the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disability was reopened and remanded for further development.  
The case has since returned to the Board.

In April 2002, a hearing was held before the undersigned.


FINDINGS OF FACT

1. The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's appeal.

2. Service medical records establish that the veteran was 
diagnosed with a personality disorder during service.  
There is no contemporaneous medical evidence of an 
acquired psychiatric disability prior to service, during 
service, or within one year of separation from service. 

3. Medical evidence of record indicates that an acquired 
psychiatric disability was diagnosed in approximately 
January 1977.  

4. The veteran currently has an acquired psychiatric 
disability diagnosed as schizoaffective disorder.  The 
veteran is also diagnosed as having a personality disorder 
with schizotypal, borderline, passive aggressive, paranoid 
features.

5. The preponderance of the evidence is against a finding 
that the veteran's chronic acquired psychiatric disability 
is related to his active service.


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or 
aggravated during active service, and did not manifest itself 
to a compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified of the laws and 
regulations pertaining to service connection in the April 
1993 statement of the case (SOC) and the May 2001 
supplemental statement of the case (SSOC).  In March 2001, 
the veteran was notified of the enactment of the VCAA and 
what the evidence must show to establish entitlement to 
service-connected compensation benefits.  The Board concludes 
that the discussions in the SOC, the SSOC, and the VCAA 
letter adequately informed the veteran of the evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In 
connection with the veteran's claim, extensive evidence has 
been obtained.  This includes VA medical evidence, private 
medical evidence, and records from the Social Security 
Administration.  The most recent VA outpatient records are 
dated in 1994.  The Board notes, however, that on examination 
in December 2000, VA clinical records for the past 10 years 
were reviewed and briefly summarized.  The central issue in 
this case is the etiology of the veteran's current 
psychiatric disability and whether it is related to his 
active service.  Records of current treatment are not 
necessarily probative of this issue and the veteran has not 
asserted that there are any outstanding VA treatment records 
which contain medical evidence regarding the probable 
etiology of his acquired psychiatric disorder.  In response 
to the VCAA letter, the veteran identified records previously 
obtained.  Additionally, at the April 2002 central office 
hearing, the veteran's representative indicated that there 
were no further records that could be obtained at this point.

The veteran has had the opportunity to present testimony and 
has been afforded 2 central office hearings.  Further, in 
keeping with the duty to assist, the veteran has been 
provided numerous VA examinations and various medical 
opinions have been obtained.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and that under the circumstances of this 
case, a remand would serve no useful purpose.
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Background

On examination for enlistment in December 1966, no 
psychiatric abnormalities were noted.  On the report of 
medical history, the veteran admitted having nervous trouble 
as well as difficulties in and out of class and an inability 
to concentrate.  The examiner noted numerous 
psychophysiologic complaints.  

Service medical records indicate that the veteran reported to 
sick call over 20 times in January and February 1968 with a 
variety of complaints.  On February 24, 1968, the veteran was 
admitted to the U. S. Army Hospital at Fort Jackson with 
multiple complaints.  On several occasions, the veteran 
reported he was well aware that most of his complaints were 
psychic in origin and that he has had problems with 
nervousness for many years.  He readily admitted a poor 
tolerance for stressful situations.  During the 
hospitalization, the veteran underwent several consultations, 
including psychiatric.  The physician also spoke with the 
veteran's parents who stated they had much difficulty with 
their son's nervousness in the past and were not surprised to 
hear of his adjustment difficulties.  

The veteran was discharged on March 12, 1968 with the 
following diagnoses:  
1) acute respiratory disease; 2) otitis media, serous, 
bilaterally, resolved; and 
3) personality, passive-dependent, chronic, moderate, 
manifested by immaturity, passive-aggressive behavior, 
somatization, poor tolerance under stress, mild anxiety.  The 
personality disorder was noted to have existed prior to 
service.  Prognosis was extremely poor regarding adjustment 
to the Army.

A report of the veteran's psychiatric evaluation dated April 
2, 1968 indicates that the veteran's condition "represents a 
long-standing, refractory personality disorder which is not 
amenable to disciplinary action, psychotherapy, 
reclassification or reassignment."  The veteran was 
psychiatrically cleared for any administrative action.  It 
was further noted that the chronicity and severity of the 
veteran's personality disturbance made him a poor candidate 
for training as a soldier.  On examination for separation in 
April 1968, passive aggressive personality, chronic, severe 
was noted.  

An April 1968 certificate signed by Captain [redacted] reports 
a meeting wherein the veteran indicated that he did not like 
the Army and everyone was out to get him.  In March 1968, 
Captain [redacted] was informed of several incidents of 
conflict between the veteran and members of his platoon.  It 
was Captain [redacted]'s opinion that the veteran was a 
detriment to military service and that he attempted to excuse 
immature, inadequate and undisciplined behavior on the basis 
of minor illness.  Captain [redacted] noted he spoke with the 
veteran's father who informed him that the veteran had 
received psychiatric treatment prior to entering the service 
and that he had a history of emotional upset and psychiatric 
problems.  Captain [redacted] further recommended the veteran 
be discharged by reason of unsuitability.  The veteran was 
subsequently discharged.

The veteran underwent a VA psychiatric examination in 
September 1969.  The veteran's claims folder was not 
available for review and the history was obtained from the 
veteran.  Chief complaints included stomach pain, difficulty 
falling asleep, short temper, aggressive when cornered and 
difficulty in forming lasting relationships.  A few weeks 
after discharge, the veteran was employed by Home Improvement 
Carpenter and worked until October 1968.  He then worked 
construction for one month as an ironworker until he was laid 
off.  

The veteran reported that during childhood he was shy, timid, 
had temper tantrums and had many friends.  He completed high 
school with above average grades but did not participate in 
school activities and engaged in frequent fistfights.  He 
admitted to some irritability in meeting new people and 
frequently acts out aggressively.  

On mental status examination, the veteran appeared uneasy.  
Output was relevant and speech was rational and to the point.  
He was oriented in all spheres, sensorium was clear.  During 
the examination he complained of stomach pain and stated that 
emotional stress aggravates his gastric condition.  Judgment 
was adequate, memory and concentration were fair and insight 
was lacking.  There was no evidence of any effective 
disorders or psychosis and the veteran denied hallucinations, 
delusions, paranoid trends, and ideas of reference, although 
he admitted to many fears and worries.  He lives under 
constant tension, and at times experiences depression.  
Affect was appropriate and he was considered competent.  
Diagnoses were as follows: 1) psychophysiological 
gastrointestinal reaction, chronic, moderate, existing prior 
to service; and 2) personality trait, disturbance, passive-
aggressive personality, pre-existing service, manifested by 
passive measures, stubbornness, pouting, temper tantrums, and 
aggressiveness under minor stress.  

The veteran underwent a VA psychological intake interview on 
March 27, 1972 and was subsequently hospitalized.  Diagnostic 
impression was chronic undifferentiated schizophrenia, with 
emotional confusion, tensions, somatization, and paranoid 
trends.  Hospital summary indicates that the veteran had 
schizoid, obsessive and somatic symptomatology but that 
evidence of psychosis or organicity was not manifest.  The 
veteran apparently responded to the hospital milieu, 
chemotherapy and psychotherapy and was discharged on April 
21, 1972.  Discharge diagnosis was schizoid personality. 

In June 1974, the veteran was admitted to the University of 
Pittsburgh Western Psychiatric Institute and Clinic.  He had 
been followed as an outpatient and returned complaining of 
depression.  The veteran was very interested in what was 
written in his chart and he thought his diagnosis was 
"schizophrenia, paranoid, delusions of grandure."  
Impression was as follows:

Inadequate personality with depressive 
mood and thought content and possible 
mood swings, but complains of 
neurovegetative accompaniments of 
depression.  Possibly having to 
manipulate the system to get V. A. or S. 
S. pension.  

The veteran was discharged in July 1974 and was subsequently 
referred to the day hospital.  A discharge summary signed by 
Dr. Preisman indicates a diagnosis of borderline personality.  
The statement of admission to the day hospital indicates that 
the veteran has a rather extensive psychiatric history and 
according to his father, has had problems since about age 3.  
It was noted the veteran was a management problem since age 5 
when he set fires and this behavior continued into his school 
years when he was frequently truant and in fights.  The 
veteran's affect was noted to be flat but he was well 
oriented to time, place and person.  Insight was poor and 
thought content was somewhat tangential.  Day hospital 
attendance was encouraged on a regular basis.  A treatment 
summary indicates the veteran received treatment at Western 
Psychiatric Institute from approximately January 1974 to June 
1975.  

In May 1975, the veteran underwent another VA psychiatric 
evaluation.  The veteran complained of depression and 
anxiety.  He was unable to work and felt like he was losing 
touch with reality.  He reported nervous problems as a child.  
Since discharge, he has not had steady employment and feels 
he has gotten worse.  He was preoccupied with various fears.  
Diagnosis was borderline personality disorder.  The examiner 
noted there were some features that suggested this was a 
latent type of schizophrenia.  

VA outpatient records from approximately October 1975 to 
February 1979 indicate that the veteran was receiving 
psychiatric treatment and attending group therapy.  The 
veteran had numerous somatic complaints.  The veteran 
received various medications and treatment dealt with various 
issues including problems with his parents, suspiciousness of 
different groups (religious and ethnic), difficulty meeting 
women, and uncertainty regarding his identity.  The veteran's 
paranoia, his desire to have power, and his various fantasies 
(power and sexual), were frequently discussed. 

A VA interim summary dated in January 1977 indicates a 
diagnosis of schizophrenia, chronic, undifferentiated type 
with confusion, tension, somatization and paranoid trends.  
The summary notes the veteran's history and his continued 
complaints of depression, mixed-up feelings, fear of losing 
control and the attitude of his parents.  The veteran was 
noted to be the same as he was 4 years ago.  He does not like 
his parent's critical attitude but he does not have the 
financial means to move.  It was the physician's opinion that 
at the present time, he was unable to follow any gainful 
occupation.

A hearing was held at the RO in December 1978.  The veteran 
testified that his symptoms began about two weeks after 
beginning active duty.  He alleged that he had schizophrenia 
during service that he developed as a result of emotional 
stress, and that this condition was misdiagnosed during 
service.  He felt that the service aggravated the conditions 
he already had.  Before he went in, he had nervousness but he 
was not out of touch with reality. 

A March 1979 letter from D. K. indicates that she was the 
veteran's chemistry teacher in 1961 and that she found him to 
be a normal, well-integrated person.  He appeared normal in 
his academic, social, and emotional development.  

In June 1979, the veteran was evaluated by Dr. R. Shoemaker 
in connection with his application for social security 
benefits.  The veteran complained of social isolation and the 
examiner was struck by the veteran's suspiciousness 
throughout the interview.  Diagnosis was schizophrenic 
reaction, chronic, undifferentiated type.

The veteran was admitted to the VA medical center (VAMC) in 
Pittsburgh on June 18, 1980 because of increasing somatic 
complaints of paranoid ideas.  Examination revealed 
inappropriate abstractions, hyperactivity, limited judgment 
and insight.  He appeared extremely disorganized with 
rambling and pressured speech.  The veteran was treated with 
supportive milieu therapies, neuroleptics and lithium 
carbonate.  The veteran was discharged on August 9, 1980 with 
a diagnosis of manic depressive illness, mixed type.  

In December 1980, Dr. L. Wright, Chief, Psychiatry Service, 
University Drive VAMC, submitted a memorandum on the 
veteran's behalf.  The veteran was recently hospitalized for 
manic depressive illness mixed type and based on a review of 
available records, Dr. Wright stated it was possible that the 
veteran's depression, somatic complaints and inappropriate 
behavior exhibited during service may have been an expression 
of his illness.

A November 1981 report by Dr. R. Morris indicates the veteran 
was evaluated in September 1981, apparently in connection 
with social security benefits.  The veteran stated he applied 
for disability as a result of his violent thoughts, mental 
instability and inability to work.  He believed that everyone 
was out to get him.  Based on the examination, it was Dr. 
Morris' opinion that the veteran was actively psychotic.  
Diagnosis was atypical psychoses due to inadequate 
information in order to make a more specific diagnosis.  The 
condition was noted to be chronic.

In June 1982, the veteran was again evaluated by Dr. 
Shoemaker.  Dr. Shoemaker began treating the veteran as a 
private patient in April 1982 at the request of the veteran's 
father and saw him once or twice a week in extended 
psychotherapeutic interviews.  The veteran showed an 
admixture of schizophrenic and manic symptoms.  In tracing 
the veteran's history, it was Dr. Shoemaker's opinion that 
the veteran became actively psychotic while in service and 
that his mental illness was not recognized.  Dr. Shoemaker 
further opined that the veteran's military discharge should 
have been a medical discharge on a psychiatric basis.  
Diagnosis was schizo-affective disorder, chronic, severe.  It 
was Dr. Shoemaker's belief that the veteran's chronic mental 
illness was service connected. 

A February 1985 report from Dr. E. L. Youngue indicates he 
examined the veteran in August 1984.  The veteran presented 
Dr. Youngue with numerous service and VA records and was 
completely preoccupied with his VA claim.  The veteran 
reported numerous somatic and emotional complaints.  Axis I 
diagnosis was schizophrenic reaction paranoid type.  In 
reviewing the records, it was Dr. Youngue's opinion that this 
has been the diagnosis all along.  Axis II diagnosis was 
severe depression with anxiety and odd behavior with clear 
personality difficulty associated with diagnosis I.  Dr. 
Youngue further opined that the veteran's behavior during 
service demonstrated the presence of a psychosis. 

A November 1985 letter from the veteran's father indicates 
that the veteran had some emotional problems related to 
growing up, but that there was no psychiatric or psychotic 
illness prior to entering military service.  He further 
states he did not inform Captain [redacted] that the veteran 
had psychiatric treatment at 3 different facilities prior to 
service.  

VA outpatient treatment records from approximately August 
1986 to July 1988 indicate the veteran received ongoing 
psychiatric treatment.  He described himself as being very 
sick and presented a myriad of physical complaints as well as 
anxiety and paranoia.  Counseling sessions dealt with a 
variety of issues including problems with his parents, 
religious concerns, difficulty relating to others (especially 
women), his inability to make changes, and confrontations 
with others.  The records contain various notations regarding 
a reported history of emotional problems prior to service.  
It was also noted that the veteran was preoccupied with his 
military service, getting his discharge diagnosis changed, 
and his VA claim.  

In April 1988, Dr. Peters indicated that the current 
diagnosis was schizoaffective disorder and mixed personality 
disorder.  He was unable to make a retrospective diagnosis 
regarding the veteran's condition during service and that 
given the veteran's personal investment in changing his 
diagnosis, it was impossible for Dr. Peters to resolve this 
issue.

In November 1988, the veteran underwent a VA psychiatric 
examination in connection with his receipt of non-service-
connected pension.  He reported depression, agitation, 
anxiety, difficulty concentrating, and irritability.  It was 
noted that the veteran was significantly preoccupied with his 
probable diagnosis and his claim for service-connected 
disability.  Diagnostic impression included schizo-affective 
disorder, depressed and mixed personality disorder, passive 
aggressive and borderline features.  

A July 1993 statement from the veteran's father, who is also 
a physician, indicates that prior to service the veteran was 
a healthy young adolescent.  During service he suffered from 
various illnesses and emotional problems and due to stress, 
had difficulty adjusting to military life.  After discharge, 
the veteran needed treatment and his father provided him with 
tranquilizers and sedatives.  It was the father's opinion 
that any current and past psychiatric problems resulted from 
the veteran's military experience.

In June 1994, a hearing was held at the RO.  The veteran 
denied any treatment for psychological problems prior to 
service.  He did admit to some difficulties getting along 
with others but indicates it was merely childish adolescent 
type behavior and not a serious problem.  The veteran 
reported depression and other symptoms beginning while on 
active duty.

A January 1994 VA progress note by Dr. Sutton indicates that 
has reviewed the veteran's military and medical history and 
concludes that his "schizophrenia squarely and unequivocally 
dates from his military tour of duty."  An undated letter, 
which appears to be written by the same examiner, notes a 
similar opinion.

The veteran underwent a VA psychiatric examination in August 
1994.  The examination was conducted by 2 physicians who were 
present simultaneously.  Subjectively, the veteran's biggest 
problem was his fear of anger.  Overall, there was an extreme 
focus on the unfairness of how he has been treated.  Axis I 
diagnoses were cyclothymia, rule out schizophrenia and rule 
out impulse control disorder.  Axis II diagnosis was 
schizotypal personality disorder.  The general impression was 
that the veteran suffers from a schizophrenic continuum 
disorder.  Because of the possibility that the veteran may 
have had psychotic episodes in the past that he may be 
minimizing or denying, the examiners were unable to 
completely rule out the possibility that he has 
schizophrenia.  Regarding whether he had psychiatric symptoms 
prior to service, the examiners indicated the following:

Clearly, his time in the service 
exacerbated his symptoms, but it also 
seems there were signs and symptoms 
suggestive of a chronic illness prior to 
his entering the service.  Whether he was 
treated unfairly or not in the service is 
unclear, but give[n] the environment of 
basic training, it was clearly too much 
for him to handle and it is not 
surprising that he had a breakdown.

In a July 1995 memorandum, the Director of Compensation and 
Pension Service requested that the Associate Deputy Chief 
Medical Director (Clinical Programs) review the record and 
advise whether the veteran has a personality disorder, a 
psychosis, or both, and if a psychosis was present, when it 
was first manifested.  If it was determined that a 
psychiatric disorder preexisted service, an opinion as to 
whether it was aggravated beyond normal progression by 
service was also requested.  

In a September 1995 memorandum, the Director of the VA Mental 
Health and Behavioral Sciences Programs, indicated that the 
veteran has a lifelong personality disorder with intermittent 
psychosis which was first documented in January 1977 but is 
not present now.  The psychosis did not preexist service but 
a functional disability clearly existed prior to service.  
The records support a clear manifestation of his personality 
disorder when faced with the normal expectations of military 
service but do not suggest the presence (or significant 
aggravation) of an Axis I diagnosis during his 5 months and 
13 days in the Army.  The memorandum further noted that the 
issue of diagnosis rested "on various interpretations of the 
apparent progression of the veteran's maladaptive personality 
traits from childhood and early adulthood into a clear 
personality disorder...by the time [the veteran] was in the 
service, punctuated by an intermittent psychosis...first 
documented [in 1977] and intermittently again at least up 
through 1988." 

A central office hearing was held in June 1999.  The veteran 
described the problems he had during service.  After 
discharge, he continued to be sick, fearful and depressed.  
He reported he was unable to get VA treatment because he was 
not service-connected and instead, was given various 
medications by his father.  The veteran's father testified 
that he was not a psychiatrist but that he informally gave 
the veteran psychotropic medications.  The veteran reported 
receipt of Social Security disability benefits since 
approximately 1976.

In December 2000, the veteran underwent a VA examination by a 
board of two psychiatrists.  The veteran's claims folder and 
remand instructions were reviewed prior to the examination.  
It was noted that both examiners have at least 8 years 
experience since residency, both are licensed physicians and 
board certified psychiatrists, and both have served at least 
most of their careers in the diagnosis and treatment of 
psychotic disorders.  Both have academic appointments to the 
University of Pittsburgh Department of Psychiatry and both 
have authored or co-authored articles in professional 
journals dealing with diagnosis and treatment of psychotic 
disorders.

The examiners were requested to provide answers to the 
following questions:        A) Does the veteran currently 
have an acquired psychiatric disorder and, if so, what is its 
correct diagnosis; B) If the veteran currently has a chronic 
acquired psychiatric disorder, as distinguished from a 
personality disorder, did the chronic acquired psychiatric 
disorder clearly and unmistakably pre-exist service; C) If 
the answer to question B is in the affirmative, did such 
disorder increase in severity during service; D) If the 
answer to question A is affirmative, but the answer to B is 
negative, did the disorder develop during service; and E) 
Does the evidence of record reveal that a psychosis initially 
became manifested in the first post service year.

The examiners reviewed the veteran's C-file and all clinical 
records over the past 10 years from University Drive VAMC.  
The veteran's 30 plus years psychiatric history was 
thoroughly summarized and set forth in detail.  It was noted 
that since 1996, the veteran has been treated at University 
Drive VAMC by Dr. Ahn who rendered the diagnosis of chronic 
paranoid schizophrenia.  The veteran currently has a number 
of somatic complaints.  Laboratory results for the past 
several years were reviewed and were entirely unremarkable.

On mental status examination the veteran's speech was clearly 
articulated and tended to be loud.  There was a clear 
tendency to externalize and he accused one of the examiners 
of various specific attitudes.  The veteran spent most of the 
90 minute interview trying to separate his pre-military and 
active duty behavior.  He complained of irritability, 
attention difficulties and anxiety.  He reported possible 
transient and rudimentary auditory and visual hallucinations 
but these were not complex or persistent enough to be 
construed as a clinical problem.  No frank delusions were 
revealed but paranoid ideas were noted.  He blamed the 
government for his problems.  Mood was reported as dysphoric, 
anxious and frequently angry.  Affect showed a fairly full 
range.  Thoughts were organized, cognition was unremarkable 
and insight was partially present.

Diagnosis was as follows:

AXIS I:  Shizoaffective disorder.  This 
includes and subsumes previous diagnoses 
of schizophrenia, schizoaffective 
disorder, bipolar disorder and 
cyclothymia.  This is manifested by 
intermittent psychosis, prominent 
difficulties with depression, prominent 
irritability.  Although diagnoses have 
varied, the presenting symptoms have been 
reasonably consistent over the past 23 
years and are best accounted for by this 
inclusive diagnosis.  Given the fact that 
he was assessed repeatedly in the years 
immediately before and after this 
diagnosis, it can be stated with 
certainty that this disorder, his only 
chronic acquired psychiatric disorder, 
had an onset in 1977 when he was 28 years 
old.  AXIS II:  Personality disorder with 
schizotypal, borderline, passive 
aggressive, paranoid features.  This 
preceded his enlistment in active duty by 
at least four years.  AXIS III:  1) 
Obesity.  2) Hypothyroidism.

In response to the specific questions posed, the examiners 
provided the following opinions: 
A) The veteran does currently have a 
chronic acquired psychiatric disorder.  
The diagnosis is schizoaffective 
disorder.  

B) The chronic acquired psychiatric 
disorder clearly and unmistakably did not 
pre-exist service.  

C) The chronic psychiatric disorder was 
not exacerbated by his being in the 
service as it did not pre-exist the 
service, nor is there any indication it 
was present during the time he spent in 
the service. 

D) The current chronic acquired 
psychiatric disorder did not develop 
during service, but in fact several years 
later.

E) The psychosis/chronic acquired 
psychiatric disorder did not initially 
become manifest in the first post-service 
year.  

The examiners further indicated that based on the current 
information, they did not believe it was possible to come to 
any other conclusion.  They noted that considerable resources 
have been expended in addressing the veteran's claim for 
service connection.  For the benefit of the government and 
the veteran, they urged that this question not be addressed 
through further evaluation.  Because the veteran alluded to 
possible violence as a result of the government failing to 
pay him disability, they informed the veteran and noted their 
conclusion that he is capable of distinguishing right from 
wrong and further is capable of conducting himself 
accordingly.  

Another central office hearing was held in April 2002.  The 
veteran again testified regarding his military experience and 
the problems he had while on active duty.  He indicated that 
he did not have these problems before service.  The veteran 
denied psychiatric evaluations as a child but admitted that 
he accidentally set a fire.  He claimed he never got in 
trouble for it and the matter was dropped.  He also denied 
truancy in school.  He stated he may have stayed home to rest 
or taken a sick day but he was not truant or delinquent.  The 
only time he fought anyone is if they picked on him.  

According to the veteran, the physicians who wrote opinions 
favorable to his case were not friends of his father.  The 
veteran also asserted that there were several inaccuracies in 
the December 2000 examination report (that he was in the Navy 
and that he lived in Florida) and that the examiners were 
prejudiced against him.  

Analysis

The veteran contends that he is entitled to service 
connection for an acquired psychiatric disorder.  According 
to the veteran, he did not have psychiatric problems prior to 
service but that they began during basic training.  He 
asserts that he was improperly diagnosed with a personality 
disorder and that he should have been diagnosed with a 
psychiatric disorder and granted a medical discharge.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  

Service incurrence will be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within one year after separation from active service.  
See 38 C.F.R. §§ 3.307, 3.309 (2001)  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Personality disorders are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303(c) (2001).

The medical evidence of record establishes that the veteran 
has a current psychiatric disability.  In order to establish 
service connection, however, the veteran's current disability 
must be related to his active service.  In this respect, 
service connection will be granted if the veteran's 
psychiatric disability was incurred or aggravated during 
service or if it manifested itself to a compensable degree 
within a year from discharge.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

In reviewing the evidence of record, it is clear that the 
veteran had problems with nervousness prior to service.  
There is evidence that the veteran was a difficult child and 
that these difficulties continued through his high school 
years into his enlistment.  The record does not contain any 
medical evidence prior to service which establishes that the 
veteran had a psychiatric disability.  On examination for 
enlistment, no psychiatric abnormalities were noted and 
therefore, the veteran is entitled to the presumption of 
soundness.  See 38 C.F.R. § 3.304(b) (2001). 

Service records indicate that the veteran had a difficult 
time adjusting to Army life.  He continually complained of 
physical ailments and reported to sick call.  The physical 
complaints were not substantiated by clinical findings.  The 
veteran also had problems getting along with members of his 
platoon and was involved in various altercations.  
Eventually, the veteran was hospitalized and underwent a 
psychiatric consultation which revealed a pre-existing 
personality disorder.  Personality disorders are not 
disabilities for VA compensation purposes.  38 C.F.R. 
§ 3.303.  There were no clinical findings of an acquired 
psychiatric disability and the veteran was psychiatrically 
cleared and subsequently discharged.  

Medical evidence of record within a year from discharge 
indicates that the veteran had a personality disorder and 
there was no evidence of an acquired psychiatric disability.  
In September 1969, the examiner specifically noted there was 
no evidence of psychosis.  The veteran testified that he was 
not provided VA treatment during that time because he was not 
service-connected and that he was informally treated with 
psychiatric medications by his father.  While his father also 
testified to this fact, there are no records or evidence 
showing the father's clinical findings during this time 
period.  Thus, the record does not contain evidence 
establishing the veteran's acquired psychiatric disability 
manifested itself to a compensable degree within a year of 
discharge.  

In summary, a review of the evidence establishes the veteran 
was not diagnosed with an acquired psychiatric disability 
during service and there is no indication that any such 
disorder manifested itself to a compensable degree within a 
year of discharge.  The evidence does indicate that the 
veteran was diagnosed with schizophrenia, chronic, 
undifferentiated type in January 1977, and service connection 
may still be granted if the evidence establishes that the 
disease was incurred during service.  See 38 C.F.R. 
§ 3.303(d) (2001).  

The Board acknowledges the veteran's arguments that he did 
not have these symptoms prior to service and that such 
symptoms began during service.  While the veteran is 
certainly competent to report his symptomatology, he is not 
competent to render a diagnosis and/or an etiology opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (lay 
persons are not competent to offer medical opinions).  The 
etiology of the veteran's current psychiatric disorder is a 
medical question and therefore, requires an evaluation of the 
medical evidence of record.

As illustrated by the background section of this decision, 
the record is replete with medical evidence and varied 
medical opinions as to the whether the veteran's current 
psychiatric disability was incurred during service.  The 
Board has considered all medical evidence of record and 
acknowledges that there are some medical opinions favorable 
to the veteran's claim.  However, for the reasons discussed 
below, the Board does not find these opinions persuasive.

In December 1980, Dr. Wright stated that it was possible that 
the veteran's problems and complaints during service may have 
been an expression of his illness (manic depressive illness, 
mixed type).  Dr. Wright indicates that he reviewed available 
records but does not specify whether this included the 
veteran's service records.  Dr. Wright's conclusion is not 
clear and a rationale supporting his conclusion was not 
provided. 

In June 1982, Dr. Shoemaker opined that the veteran became 
actively psychotic during service but that his mental illness 
went unrecognized and was misdiagnosed.  While the Board 
acknowledges Dr. Shoemaker's credentials, his opinion is not 
supported by the evidence of record and therefore, is not 
persuasive.  As previously indicated, there is no evidence 
that the veteran was actively psychotic during service.  
Rather, the medical evidence clearly diagnoses the veteran 
with a personality disorder.

In February 1985, Dr. Youngue reviewed various service and 
medical records and based on the veteran's behavior during 
service, opined that a psychosis was present during service 
and that the diagnosis all along was schizophrenic reaction 
paranoid type.  Again, this opinion is not in line with the 
factual evidence of record.  The veteran's somatic complaints 
and irrational behavior during service were evaluated at that 
time and deemed to be a personality disorder.  The veteran 
was examined by several doctors subsequent to discharge and 
the diagnosis continued to be a personality disorder until 
approximately 1977. 

In July 1993, the veteran's physician-father opined that the 
veteran's current and past psychiatric problems resulted from 
his military experience.  While the Board considers this 
opinion to be a medical one, it is assigned little weight.  
The veteran's father is not a psychiatrist and his clinical 
findings and diagnostic impressions are not of record.  There 
is no evidence in the record that he treated the veteran 
other than on an informal basis.

In January 1994, Dr. Sutton indicated that the veteran's 
"schizophrenia squarely and unequivocally dates from his 
military tour of duty."  Dr. Sutton apparently was following 
the veteran in the medical clinic and had reviewed his 
military and medical records.  It is unclear whether Dr. 
Sutton is a psychiatrist or associated with the mental health 
clinic.  Further, Dr. Sutton provided no rationale for his 
opinion and as stated previously, such an opinion is 
contradicted by the evidence of record.

A VA examination in August 1994 indicated that there were 
signs and symptoms of a chronic illness prior to service 
which were exacerbated by service.  The Board finds this 
opinion of little probative value in that the examiners did 
not discuss whether his symptoms prior to service were the 
result of a psychiatric disorder or a personality disorder.
 
The record also contains medical evidence which is not 
favorable to the veteran's claim.  From discharge until 
approximately 1977, the medical evidence indicates that the 
veteran suffered from a personality disorder rather than an 
acquired psychiatric disorder.  While there was some 
suspicion of schizophrenia in 1972 and 1975, the diagnosis 
remained a personality disorder until approximately 1977. The 
medical records also contain numerous references to the fact 
that the veteran is preoccupied with his VA claim and getting 
his discharge diagnosis changed.  A September 1995 memorandum 
indicates that the record supports a clear manifestation of a 
personality disorder but does not suggest the presence or 
aggravation of an Axis I diagnosis during service.

In considering the various opinions, the Board finds the 
December 2000 VA examination to be highly probative.  This 
examination was conducted by 2 board certified psychiatrists 
who had the opportunity to review approximately 30 years of 
records, consider the various medical opinions and outpatient 
treatment records, and were able to interview the veteran.  
The examination report is thorough and reports the veteran's 
lengthy history.  Further, the examiner's conclusions are 
supported by the evidence of record.

The Board acknowledges the veteran's complaints regarding 
inaccuracies in the examination report.  For example, the 
examination report indicates the veteran was in the Navy.  
The Board agrees this is incorrect, but finds it to be a 
misstatement that does not affect the substance of the 
report.  The veteran also contends the examiners were out to 
get him and reported he lived in Florida which resulted in 
his claims folder being transferred to St. Petersburg, thus 
delaying his claim.  The Board has thoroughly reviewed the 
examination report and finds no notation of the veteran 
residing in Florida.  The examination report indicates the 
veteran lives in the family home with his retired father but 
does not specify the location.  The first page of the 
examination lists the veteran's address in Pennsylvania.  

Upon review of the claims folder, it appears that a change of 
address submitted by another claimant was misfiled in the 
veteran's claims folder.  This is a logical explanation for 
the transfer of the claims folder to St. Petersburg.  As 
such, there is no indication that the December 2000 
examination was inadequate or that the examiners were biased 
against the veteran. 

Considering the evidence and various medical opinions, and 
for the reasons expressed above, the Board finds the December 
2000 examination report extremely persuasive and accepts its 
conclusions.  Accordingly, the Board finds that the veteran's 
acquired psychiatric disorder did not preexist service, was 
not incurred during service, was not aggravated during 
service, and did not become manifest to a compensable degree 
in the first post-service year. 

As the preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disorder, the 
reasonable doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for an acquired psychiatric disability is 
denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

